Order entered May 24, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-19-00004-CV

                   RIDGECREST HOLDINGS, LLC AND
     400 SOUTH WALTON WALKER BOULEVARD, DALLAS, TEXAS, Appellants

                                               V.

                                 CITY OF DALLAS, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-12419

                                           ORDER
                         Before Justices Whitehill, Molberg, and Nowell

       This is an appeal from the trial court’s temporary injunction compelling appellant

Ridgecrest Holdings, LLC (Ridgecrest) to take, for health and safety reasons, certain remedial

steps to address Dallas City Code violations at 400 South Walton Walker Boulevard, a multi-

family apartment complex. Before the Court is the City of Dallas’s (City) motion for contempt.

The City alleges in the motion that Ridgecrest is violating the terms of the temporary injunction.

It asks that we grant the motion and find Ridgecrest in contempt and impose a daily fine until

they abate the violations or, alternatively, to refer this motion to the trial court. We GRANT the

motion in part as follows.
        We refer the motion for contempt to the trial court for an evidentiary hearing and

determination of any appropriate relief. See TEX. R. APP. P. 29.4(a). We ORDER the trial court

to conduct a hearing and grant in writing any appropriate relief WITHIN THIRTY DAYS of

the date of this order.

        We ORDER Felicia Pitre, Dallas County District Clerk, to file, WITHIN THIRTY-

FIVE DAYS of the date of this order, a supplemental clerk’s record containing any signed order

on the City’s motion for contempt or written notification that the trial court did not sign an order

on the motion.

        We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Aiesha

Redmond, Presiding Judge of the 160th Judicial District Court; Ms. Pitre; and all parties.

        We ABATE this appeal to allow the trial court to comply with this Court’s order. The

appeal will be reinstated in thirty-five days or when the Court receives the requested

supplemental clerk’s record, whichever occurs sooner.

                                                     /s/     BILL WHITEHILL
                                                             JUSTICE